Case: 5:19-cv-01769-SL Doc #: 1 Filed: 08/05/19 1o0f5. PagelD #: 1

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

UNITED STATES DistRIcT CourT = FILED

  

 

 

    

for the
Northern District of Ohio een ars iBIct peas
Eastern Division
@ mn
Case No. e WY
) 4. £
(to be filled in by the Clerk's Office
PF eadks, Soni, Uskes ) er ae
Plaintiff(s) )
(Write the full name of each plaintiff who is filing al complaint. ) a ;
Ifthe names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) i LI Ng
please write “see attached” in the space and attach an additional
page with the full list of names.) ) J U 1) G [- | ()
-y-
MA
5 G. JUDGE BURKE
)
)
Defendantts) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE ALLEGING BREACH OF CONTRACT
(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name pees
Street Address ‘OS E. acy & Sk

City and County eae

State and Zip Code Wo Oudat

Telephone Number AWD -S35 as Svs

E-mail Address Sonics 3a aww, Conn
\ J oe

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case: 5:19-cv-01769-SL Doc #: 1 Filed: 08/05/19 2 of 5. PagelD #: 2

Pro Se 4 (Rey. 12/16) Complaint for a Civil Case Alleging Breach of Contract

Defendant No. 1

Name \ ou | ures
Job or Title (if known)

Street Address VA c arheker Se
i 1

 

 

City and County Bon Summ!
State and Zip Code Qo, UNA\S

 

 

Telephone Number A® -RAS- Bo¥S By AQY ~-3}0')

E-mail Address (if known)

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case: 5:19-cv-01769-SL Doc #: 1 Filed: 08/05/19 3 0f5. PagelD #: 3

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

II. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

lL. If the plaintiff is an individual
The plaintiff, (name)

 

State of (name)

 

2. If the plaintiff is a corporation
The plaintiff, (name)

under the laws of the State of (name)

, 1s a citizen of the

, is incorporated

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the

same information for each additional plaintiff.)
B. The Defendant(s)

1. If the defendant is an individual

The defendant, (name)

, is a citizen of

 

the State of (name)

 

(foreign nation)

 

z. If the defendant is a corporation

The defendant, (name)

 

the laws of the State of (name)

. Oris a citizen of

, 1s incorporated under

, and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the

same information for each additional defendant.)

C. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5
Case: 5:19-cv-01769-SL Doc #: 1 Filed: 08/05/19 4 of 5. PagelD #: 4

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

III.

hws Drytiged {Toy Uo ctanhral uns bis MnOa treads"

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

The plaintiff, (name) A» peso sh neeiitie Uy Jus , and the defendant,
(name) Ya 4 \. oe \MpheS | , made an agreement or contract on

(date) LOY “The s agredment or contract was (oral or written) OR \ . Under that

agreement or contract, the parties were required to (specify what the agreement or contract required each party to do)
Vise. as Urdlt Luss Accenstal.) We \rin So Yo Lona So Yate be
Gr can Ws hat oh Yio Lu. Updis Gr hun aawShpird Mr. Suh
Deen Yokes of Aron Sno

The defendant failed to comply because (specify what the defendant did or failed to do that failed to comply with what the
agreement or contract required)

«hye cath Sm ecg oon sk ree

The plaintiff has complied with the plaintiff's obligations under the contract.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money eed ok . xn tt
eae Udes Syn guy vas one the bel'g
\AS “....- ae a WAS Drmiyiclints tnd in or dlowk

Pups be Sekar of Dot.

 

Page 4 of 5
Case: 5:19-cv-01769-SL Doc #: 1 Filed: 08/05/19 50f5. PagelD#: 5

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

V.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: gos [aaa _

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

e

Ayal: s ana & pes

i

 

 

 

 

 

 

 

 

Page 5 of 5
